Exhibit 10.29

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT FOR FRENCH PARTICIPANTS

THIS AGREEMENT, made as of this              day of                     ,
200     (the “Grant Date”), by and between Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and you (“Participant”) sets forth the
terms and conditions of an Award of restricted stock units (“Restricted Stock
Units”) granted to Participant under the Alexion Pharmaceuticals, Inc. 2004
Incentive Plan and the Rules of the Alexion Pharmaceuticals, Inc. Amended and
Restated 2004 Incentive Plan for Awards Granted to Participants in France (the
“French Plan”) (collectively, the “Plan”).

W I T N E S S E T H:

Pursuant to the Plan, the Company desires to grant Participant, and Participant
desires to accept, an Award of Restricted Stock Units, upon the terms and
conditions set forth in this Agreement and the Plan. Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the Plan.

Restricted Stock Units granted to Participants in France are intended to be
French-qualified Restricted Stock Units that qualify for the favorable income
tax and social security regime in France, as set forth in the French Plan.
Certain events may affect the status of the Restricted Stock Units as
French-qualified Restricted Stock Units and the Award may be disqualified in the
future. The Company does not make any undertaking or representation to maintain
the qualified status of the French-qualified Restricted Stock Units during the
life of the Award, and the Participant will not be entitled to any compensation
or other amounts if the Restricted Stock Units no longer qualify as
French-qualified Restricted Stock Units.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. The Company hereby grants to Participant the number of Restricted
Stock Units set forth in an award letter delivered to Participant together with
this Agreement (the “Award Letter”), subject to the terms and conditions of the
Plan and this Agreement.

2. Vesting. Except as otherwise provided in the Plan, the Restricted Stock Units
shall become vested in the amounts and on the dates specified in the Award
Letter (each, a “Vesting Date”), provided that Participant remains in the
continuous employment or other service of the Company or any affiliates through
each applicable Vesting Date. In no case shall the Vesting Date occur prior to
the expiration of a two-year period as calculated from the Grant Date, or such
other period as is required to comply with the minimum vesting period applicable
to French-qualified Restricted Stock Units under Section L. 225-197-1 of the
French Commercial Code, as amended, the relevant Sections of the French Tax Code
or of the French Social Security Code, as amended, except in case of death of
the Participant or in case of Disability of the Participant (as defined in the
French Plan).

3. Form and Timing of Payment. Each Restricted Stock Unit represents the right
to receive one share of Common Stock of the Company on the Vesting Date. Unless
and until the Restricted Stock Units have vested in the manner set forth in
Section 2 and the Award Letter, Participant shall have no right to payment of
any such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general



--------------------------------------------------------------------------------

assets of the Company. Subject to the other terms of the Plan and this
Agreement, Restricted Stock Units that vest in accordance with Section 2 and the
Award Letter will be paid to Participant in whole shares of Common Stock, on, or
as soon as practicable after, the Vesting Date.

4. Forfeiture. Except as otherwise provided in an employment or other agreement
between Participant and the Company or any affiliates or in the Plan,
Participant shall immediately forfeit to the Company any and all unvested
Restricted Stock Units, and all rights and interests therein, without
compensation, upon the cessation of Participant’s employment or other service
with the Company or any affiliates, except in the event of cessation of
employment or service due to death.

5. Rights as Stockholder. No shares of Common Stock shall be delivered hereunder
until all requirements for vesting have been satisfied. Participant shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
this Award until such shares are issued to Participant. Except as otherwise
provided herein or in the Plan, no adjustment shall be made for dividends or
distributions of other rights for which the record date is prior to the date
such stock certificate is issued.

6. Nontransferability. The Award is not assignable or transferable except upon
Participant’s death to a Beneficiary.

7. Securities Restrictions. Shares of Common Stock shall not be issued under the
Plan unless the issuance and delivery of such shares comply with (or are exempt
from) the Federal securities laws, state “blue sky” laws, an applicable listing
requirement of any applicable securities exchange and any other law or
regulation applicable to the vesting of this Award, and the Company shall not be
obligated to issue or deliver shares of Common Stock hereunder if the issuance
or delivery of such shares would constitute a violation of any law or any
regulation of any governmental authority or applicable securities exchange.

8. Restrictions on Transfer of Shares of Common Stock. The Participant will not
be permitted to sell or transfer any shares of Common Stock issued to
Participant upon vesting of the French-qualified Restricted Stock Units until
the second anniversary of the applicable Vesting Date, or such other period as
is required to comply with the minimum holding period applicable to shares of
Common Stock underlying French-qualified Restricted Stock Units under Section L.
225-197-7 of the French Commercial Code, as amended or by the French Tax Code or
French Social Security Code, as amended to benefit from the favorable tax and
social security regime, provided however, that this mandatory holding period
shall not apply in the event of Participant’s termination of employment by
reason of death or Disability (as defined in the French Plan). Furthermore, the
shares of Common Stock underlying French-qualified Restricted Stock Units cannot
be sold during certain Closed Periods (as defined in the French Plan and as
interpreted by the French administrative guidelines), to the extent applicable
under French law.

If the Participant is a managing director under French law (“mandataires
sociaux,” i.e., Président du Conseil d’Administration, Director Général,
Directeur Général Délégué, Gérant de Sociétés par actions), the Particpant
agrees to hold 20% of the shares of Common Stock issued to the Participant on
the Vesting Date of the Restricted Stock Units until the Participant ceases to
serve as a managing director, as long as it is a requirement for
French-qualified the Restricted Stock Units to hold such amounts. Until this
holding period has been satisfied, any shares of Common Stock issued to the
Participant must be held in a brokerage account designated by the Company at its
discretion and cannot be transferred out of such account without the Company’s
consent.

At the Company’s discretion, the share certificates for all shares of Common
Stock subject to the French-qualified Restricted Stock Units may bear a legend
setting forth the restriction on sale or transfer for the time period set out in
this Section 8. In addition, the shares of Common Stock may be held until the
expiration of the holding period, at the Company’s discretion, either by the
Company or by a transfer agent designated by the Company. In addition, the
Shares may be held in an account in Participant’s name with a broker designated
by the Company or in such manner as the Company may otherwise determine in
compliance with French law, and with holding periods.



--------------------------------------------------------------------------------

9. Continuance of Employment or Other Service. Nothing in this Agreement shall
be deemed to create any obligation on the part of the Company or any affiliates
to continue the employment or other service of Participant or interfere with the
right of the Company or any affiliates to terminate the employment or service of
Participant.

10. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. Participant
acknowledges receipt of a copy of the Plan prior to the date of this Agreement.

11. Acknowledgment of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Restricted Stock Units, or benefits in
lieu of Restricted Stock Units, even if Restricted Stock Units has been awarded
repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) Participant’s participation in the Plan is voluntary;

(e) the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or any affiliates, and
which is outside the scope of Participant’s employment or service contract, if
any;

(f) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any affiliate;

(g) in the event that Participant is not an employee of the Company or any
affiliates, the Award and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any affiliates;

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(i) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Common Stock acquired upon vesting of the Award
resulting from termination of Participant’s continuous service by the Company or
any affiliates (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Company and any affiliates
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Participant shall be deemed irrevocably to have waived
his or her entitlement to pursue such claim;



--------------------------------------------------------------------------------

(j) in the event of termination of Participant’s continuous service (whether or
not in breach of local labor laws), Participant’s right to receive an Award and
vest in an Award under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment will not include
a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of the Award;

(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or his or her acquisition of the underlying shares of Common Stock; and

(l) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.



--------------------------------------------------------------------------------

12. Withholding. Regardless of any action the Company and/or Participant’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant or vesting of
the Restricted Stock Units, the subsequent sale of any shares of Common Stock
acquired upon vesting and the receipt of any dividends or dividend equivalents;
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax-Related Items.

Prior to the relevant taxable event, Participant shall pay or make arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from any wages or
other cash compensation paid to Participant by the Company and/or the Employer,
within legal limits. Alternatively, or in addition, if permissible under local
law, Participant authorizes the Company and/or the Employer, at its discretion
and pursuant to such procedures as it may specify from time to time, to satisfy
the obligations with regard to all Tax-Related Items legally payable by
Participant by one or a combination of the following: (i) withholding otherwise
deliverable shares of Common Stock, provided that the Company only withholds the
amount of shares of Common Stock necessary to satisfy the minimum withholding
amount; (ii) arranging for the sale of shares of Common Stock otherwise
deliverable to Participant (on Participant’s behalf and at Participant’s
direction pursuant to this authorization); or (iii) withholding from the
proceeds of the sale of shares of Common Stock acquired upon vesting of the
Award. If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Common Stock as described herein, Participant is deemed to
have been issued the full number of shares of Common Stock subject to the vested
portion of the Award, notwithstanding that a number of the shares of Common
Stock are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Award. Participant shall pay to the Company
and/or the Employer any amount of Tax-Related Items that the Company and/or the
Employer may be required to withhold as a result of Participant’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to deliver to Participant any shares of Common Stock pursuant
to the Award if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items as described in this section.

13. Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan. Participant understands recipients of the Data may be located in
Participant’s country, in the United States or elsewhere, and that the data
recipients’ country may have different data privacy laws and protections than
Participant’s country. Participant understands that Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the



--------------------------------------------------------------------------------

Company, the Employer and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.

14. Disqualification of French-qualified Restricted Stock Units. If the
French-qualified Restricted Stock Units are otherwise modified or adjusted in a
manner in keeping with the U.S. Plan or as mandated as a matter of law and the
modification or adjustment is contrary to the terms and conditions of the French
Plan or is contrary to French rules, the Restricted Stock Units may no longer
qualify as French-qualified Restricted Stock Units. If the Restricted Stock
Units no longer qualify as French-qualified Restricted Stock Units, the
Committee may, provided it is authorized to do so under the Plan, determine to
lift, shorten or terminate certain restrictions applicable to the vesting of the
Restricted Stock Units or the sale of the shares of Common Stock which may have
been imposed under the French Plan and this Agreement.

15. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different from the English version, the English version
will control.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future grants made under the Plan
by electronic means or request that Participant consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

17. Severability. In the event any one or more of the provisions of the
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
provision, which being valid, legal and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal or unenforceable
provision

18. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Connecticut and agree that such litigation shall be conducted only in the
courts of New Haven County, Connecticut, or the federal courts for the United
States for the District of Connecticut, and no other courts, where this grant of
Restricted Stock Units is made and/or to be performed

19. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and, except as otherwise provided in
the Plan, may not be modified other than by written instrument executed by the
parties.



--------------------------------------------------------------------------------

[INSERT THE NEXT TWO PARAGRAPHS ONLY IF THE AGREEMENT AND AWARD LETTER ARE NOT
TRANSLATED INTO FRENCH]

By clicking on the “I accept” button or by signing this document providing for
the terms and conditions of your grant, you confirm having read and understood
the documents relating to this grant (the Award Letter, the U.S. Plan as amended
by the French Plan and this Agreement) which were provided to you in the English
language. You accept the terms of those documents accordingly.

En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de votre attribution, vous confirmez
ainsi avoir lu et compris les documents relatifs à cette attribution (la Lettre
d’Attribution, le Plan U.S. tel qu’amendé par le Plan pour la France et ce
Contrat d’Attribution) qui vous ont été communiqués en langue anglaise. Vous en
acceptez les termes en connaissance de cause.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ALEXION PHARMACEUTICALS, INC. By:     Name:   Title:   PARTICIPANT       Name: